DETAILED ACTION

Status of the Claims
The following is a Non-final Office Action in response to amendments and remarks filed 14 June 2022.  
Claims 1-3, 9, and 26 have been amended.
Claims 1-15, 22, 24, and 26 are pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 July 2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 14 June 2022 have been fully considered and in light of the amendments, are persuasive.  The claims are now integrated into a practical application by applying a natural language processing algorithm in order to automate on-platform communications.  
Applicant’s arguments regarding the prior art rejections have been fully considered but are moot on grounds of new rejection, as necessitated by amendments.  
In response to arguments in reference to any depending claims that have not been individually addressed, all rejections made towards these dependent claims are maintained due to a lack of reply by the Applicants in regards to distinctly and specifically pointing out the supposed errors in the Examiner's prior office action (37 CFR 1.111). The Examiner asserts that the Applicants only argue that the dependent claims should be allowable because the independent claims are unobvious and patentable over the prior art.

		
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 5-11, 13-15, 22, 24, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sterne et al. (US Patent No. 8,600,796) further in view of Smullen et al. (US PG Pub. 2017/0180284).

As per claims 1, 9, and 26, Sterne discloses a method for automated selection of an intervention by a processing node associated with a platform, and processing node in an online platform, the processing node comprising: a communication interface configured to perform communication between the processing node and at least one other network element of the online platform, thereby to receive a content submitted to the platform by a user of the online platform; a memory configured to store the content; and a processor configured to:  the method comprising (methods of generating product polarization information, Sterne Col. 19 lines 38-57; memory, processor, Col. 27 line 43-Col. 28 line 8):  
by a communication interface of the processing node, receiving a user content submitted to the platform, the user content including a textual data (interface, interface module, Sterne Col. 9 line 65-Col. 10 line 17; user-generated content, text, Col. 5 lines 2-12); 
storing the user content in a memory of the processing node (storing user generated content in a datastore, Sterne Col. 5 lines 29-43; In particular, a user may generate content regarding a product or category at manufacturer's site 232 or retailer's site 262 (or another site) using a content generation tool (for example, a GUI, webpage, widget, etc.) presented on the site. This tool may be implemented or developed by operators of content distribution system 105 and provided for use with the site to facilitate the generation of content by users, or the subsequent processing, distribution and incorporation of such content by content distribution system 105. These tools may be hosted by incorporation module 258 of content distribution system 105. Thus, for example, on a page of retailer's site 262 a content generation tool may be included, such that the tool hosted at content distribution system 105 may be incorporated in the site 262 for use by a user at the site 262,  Col. 10 lines 18-37); and 
by a processing system of the processing node (This tool may be implemented or developed by operators of content distribution system 105 and provided for use with the site to facilitate the generation of content by users, or the subsequent processing, distribution and incorporation of such content by content distribution system 105. These tools may be hosted by incorporation module 258 of content distribution system 105. Thus, for example, on a page of retailer's site 262 a content generation tool may be included, such that the tool hosted at content distribution system 105 may be incorporated in the site 262 for use by a user at the site 262,  Col. 10 lines 18-37)
determine whether the user content corresponds to a predetermined category (various types of user generated content may be collected and analyzed, such as a review, Sterne Col. 5 lines 1-21; false positive polarization, Col 2 line 52-Col. 3 line 4; Embodiments described herein can provide insight into how, why, and what customers feel the way they do about a certain product or service. In particular, embodiments provide a unique method for assessing the degree of polarization of sentiment scores for a product, service, or the like within a particular dimension. In addition to identifying which products/services are polarized within which dimensions, embodiments can consider factors that correlate to a certain sentiment, whether the factors are something about the product/service itself, the customers' circumstances (e.g., demographics, income, etc.) or external factors.  As discussed above, one embodiment of a content intelligence system can comprise a number of content intelligence modules configured to quickly analyze user-generated content and user data, including a product polarization module.  The product polarization module may implement a method for identifying products, services, or the like that are associated with polarized sentiments, utilizing various techniques including data mining and sentiment analysis. In one embodiment, the product polarization module may operate to identify products or services or Subjects associated with polarized sentiments in a dimension or a certain portion of population, Col. 22 lines 22-43) (Examiner interprets the false positive or sentiment about a product to be potentially “objectionable” i.e. negative sentiments); 
based on the content category, associating a content persona classification with the content (persona can be based upon user submitted content, segments with dimensions, Sterne Col. 15 lines 23-46);
storing the content persona classification in the memory of the processing node (persona segments assigned to the customers, Sterne Col. 21 lines 20-37);
Both the Sterne and Smullen references are analogous in that both are directed towards/concerned with monitoring content.  While the Sterne reference teaches the ability to determine a sentiment regarding reviews, Sterne does not expressly disclose applying a Natural Language Processing (NLP) algorithm to the textual data applying the NLP algorithm to the textual data to calculate a weighed sentiment variable, wherein the weighted sentiment variable corresponds to a magnitude of a sentiment of the textual data within the content category; based on the content persona classification, selecting an intervention, automatically performing the intervention, wherein performing the intervention includes: selecting an on-platform communication channel of the communication interface, the on-platform communication channel including a chatbot interface, generating a message by selecting and updating a template, the template being based on the communication channel, by the chatbot interface, providing the message to the user, and by the chatbot interface, leading the user through an intercept interaction.
However, Smullen teaches
applying a Natural Language Processing (NLP) algorithm to the textual data (the method further comprises determining a context for the secure bidirectional conversation based, at least in part, on the first text communication as part of a first layer of natural language processing, and, responsive to determining the context, routing the secure bidirectional conversation to a first node in the plurality of nodes in the automated human interface module that includes an interface module for the context, Smullen ¶40; natural language processing evaluation of the end user's message, ¶339); 
applying the NLP algorithm to the textual data to calculate a weighed sentiment variable, wherein the weighted sentiment variable corresponds to a magnitude of a sentiment of the textual data within the content category (The order of the tags reflects a matching preference with the first listed keywords receiving more weight. In some embodiments, the multimedia human interface module 2232 looks for media file tag matches in the following order. First it checks user response and node tags against the tags 2308 and appropriate tags 2312. If there are no matches to tags from the user node option, custom message, or node tags, the multimedia human interface module 2232 will include a fixed number (configurable) of tag history tags for evaluation. If there is an inherited tag hierarchy it will take priority over the full conversation hierarchy. If there are no ‘hits’, multimedia human interface module 2232 will pause. If multiple objects 2310 result in hits, the object 210 with the highest hit score (total ‘weight’ score of matching tags) and is posted to the conversation or is passed to the automated human interface module 2202 for posting into the conversation, Smullen ¶274);
based on the content persona classification, selecting an intervention, and automatically performing the intervention, wherein performing the intervention includes: selecting an on-platform communication channel of the communication interface, the on-platform communication channel including a chatbot interface, generating a message by selecting and updating a template, the template being based on the communication channel, by the chatbot interface, providing the message to the user, and by the chatbot interface, leading the user through an intercept interaction (Responsive to the first message, a first automated human interface module is initiated to engage in electronic conversation with the first user using the first sub-channel. The first automated human interface module includes a first node graph. The first node graph comprises a first plurality of nodes and a first plurality of edges. Each edge in the first plurality of edges connects two nodes in the first plurality of nodes. A second message that is posted by the first automated human interface module is received. The second message includes (a) the key identifying the first sub-channel, (b) the first application programming interface token identifying the first user, and (c) a second communication responsive to the first communication. The first application programming interface token and the key are used to route the second message to the first remote user device within the first sub-channel thereby initiating a first secure bidirectional conversation between (i) the first remote user device associated with the first user and (ii) a first enterprise data source associated with the first primary communication channel. The first node graph directs one or more states of the first secure bidirectional conversation, Smullen ¶9 and ¶32; see also ¶157 discussing selecting suitable replies and actions).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Smullen’s intelligent bots in Sterne’s system to improve the system and method with reasonable expectation that this would result in a review management system that could retrieve and analyze review data in order to identify fraudulent or even misleading reviews.  
The motivation being that there is a long felt but unresolved need for computer implemented systems and methods that replace conventional email communication systems and call in systems and facilitate secure bidirectional communication and transactions with consumers in real time (Smullen ¶5). 

As per claims 2 and 10, Sterne and Smullen disclose as shown above with respect to claims 1 and 9.  Smullen further teaches wherein applying the NLP algorithm to the textual data to calculate the weighted sentiment variable includes determining a number of content category indicators based on the user content (The order of the tags reflects a matching preference with the first listed keywords receiving more weight. In some embodiments, the multimedia human interface module 2232 looks for media file tag matches in the following order. First it checks user response and node tags against the tags 2308 and appropriate tags 2312. If there are no matches to tags from the user node option, custom message, or node tags, the multimedia human interface module 2232 will include a fixed number (configurable) of tag history tags for evaluation. If there is an inherited tag hierarchy it will take priority over the full conversation hierarchy. If there are no ‘hits’, multimedia human interface module 2232 will pause. If multiple objects 2310 result in hits, the object 210 with the highest hit score (total ‘weight’ score of matching tags) and is posted to the conversation or is passed to the automated human interface module 2202 for posting into the conversation, Smullen ¶274).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Smullen’s intelligent bots in Sterne’s system to improve the system and method with reasonable expectation that this would result in a review management system that could retrieve and analyze review data in order to identify fraudulent or even misleading reviews.  
The motivation being that there is a long felt but unresolved need for computer implemented systems and methods that replace conventional email communication systems and call in systems and facilitate secure bidirectional communication and transactions with consumers in real time (Smullen ¶5).  

As per claims 3 and 11, Sterne and Smullen disclose as shown above with respect to claims 2 and 10.  Smullen further teaches applying the NLP algorithm to the textual data to calculate the weighted sentiment variable includes comparing the number of content category indicators to a threshold, the threshold corresponding to a determination that the user content is likely to elicit second user content that corresponds to the content category (threshold, Smullen ¶463).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Smullen’s intelligent bots in Sterne’s system to improve the system and method with reasonable expectation that this would result in a review management system that could retrieve and analyze review data in order to identify fraudulent or even misleading reviews.  
The motivation being that there is a long felt but unresolved need for computer implemented systems and methods that replace conventional email communication systems and call in systems and facilitate secure bidirectional communication and transactions with consumers in real time (Smullen ¶5).

As per claims 5 and 13, Sterne and Smullen disclose as shown above with respect to claims 1 and 9.  Sterne further discloses wherein the user content includes at least one of geography information, seller information, and product information, and the associating a content persona classification includes determining whether a subject of the user content and the at least one of geography information, seller information, and product information are in agreement (various types of user generated content may be collected and analyzed, such as a review, Sterne Col. 5 lines 1-21; false positive polarization, Col 2 line 52-Col. 3 line 4; Embodiments described herein can provide insight into how, why, and what customers feel the way they do about a certain product or service. In particular, embodiments provide a unique method for assessing the degree of polarization of sentiment scores for a product, service, or the like within a particular dimension. In addition to identifying which products/services are polarized within which dimensions, embodiments can consider factors that correlate to a certain sentiment, whether the factors are something about the product/service itself, the customers' circumstances (e.g., demographics, income, etc.) or external factors.  As discussed above, one embodiment of a content intelligence system can comprise a number of content intelligence modules configured to quickly analyze user-generated content and user data, including a product polarization module.  The product polarization module may implement a method for identifying products, services, or the like that are associated with polarized sentiments, utilizing various techniques including data mining and sentiment analysis. In one embodiment, the product polarization module may operate to identify products or services or Subjects associated with polarized sentiments in a dimension or a certain portion of population, Col. 22 lines 22-43).

As per claims 6 and 14, Sterne and Smullen disclose as shown above with respect to claims 1 and 9.  Sterne further discloses wherein the user submitting the user content is associated with one of a plurality of roles related to a subject of the content (reviews correspond to a user evaluation of a product, Sterne Col. 7 line 55-Col. 8 line 3) (Examiner interprets the user providing reviews as the role of customer or buyer).

As per claims 7 and 15, Sterne and Smullen disclose as shown above with respect to claims 6 and 14.  Sterne further discloses wherein the plurality of roles include being a seller of the subject of the content (Ask/Answer content may comprise questions or answers submitted by a user, retailer or manufacturer concerning a potential purchase decision, for example regarding the capabilities or use of a product or category of products, demographic information on a user generating a question or answer, Sterne Col. 8 lines 3-8) (Examiner interprets the questions or answers submitted by a retailer or manufacturer as the seller role).

As per claim 8, Sterne and Smullen disclose as shown above with respect to claim 6.  Sterne further discloses wherein the plurality of roles includes purporting to be a buyer of the subject of the content (reviews correspond to a user evaluation of a product, Sterne Col. 7 line 55-Col. 8 line 3) (Examiner interprets the user providing reviews as the role of customer or buyer).

As per claims 22 and 24, Sterne and Smullen disclose as shown above with respect to claims 2 and 10.  Smullen further teaches wherein determining whether the user content corresponds to the content category includes applying the NLP algorithm to the user content to identify distinct portions of the user content, and wherein determining the number of content category indicators includes determining how many portions correspond to the content category (The order of the tags reflects a matching preference with the first listed keywords receiving more weight. In some embodiments, the multimedia human interface module 2232 looks for media file tag matches in the following order. First it checks user response and node tags against the tags 2308 and appropriate tags 2312. If there are no matches to tags from the user node option, custom message, or node tags, the multimedia human interface module 2232 will include a fixed number (configurable) of tag history tags for evaluation. If there is an inherited tag hierarchy it will take priority over the full conversation hierarchy. If there are no ‘hits’, multimedia human interface module 2232 will pause. If multiple objects 2310 result in hits, the object 210 with the highest hit score (total ‘weight’ score of matching tags) and is posted to the conversation or is passed to the automated human interface module 2202 for posting into the conversation, Smullen ¶274).

Claims 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sterne et al. (US Patent No. 8,600,796) and Smullen et al. (US PG Pub. 2017/0180284) further in view of Myslinski et al. (US PG Pub. 2013/0158984).

As per claims 4 and 12, Sterne and Smullen disclose as shown above with respect to claims 1 and 9.  The Sterne, Smullen, and Myslinski references are analogous in that both are directed towards/concerned with monitoring content.  While the Sterne reference teaches the ability to determine a sentiment regarding reviews, the combination does not expressly disclose wherein the textual data includes user text and a user rating and the associating a content persona classification includes determining whether the user content and the user rating concur.
However, Myslinski further teaches wherein the textual data includes user text and a user rating and the associating a content persona classification includes determining whether the user content and the user rating concur (the sources are rated using a rating system so that sources that provide false or inaccurate information are rated as poor or unreliable and/or are not used, and sources that rarely provide misinformation are rated as reliable and are used and/or given more weight than others.  For example, if a source's rating falls or is below a threshold, that source is not used in fact checking.  In some embodiments, users are able to designate the threshold.  For example, a user specifies to fact check using only sources with an "A" rating or higher.  In some embodiments, sources' ratings are available or shown to users.  In some embodiments, users are able to rate sources.  In some embodiments, sources are rated based on previous fact checking results to determine computer-generated ratings.  For example, if a source is proven wrong by comparing the data with other sources or the results with other sources' results, that source would be rated as poor.  For further example, Source X indicates that Z is true, but twenty other reliable sources indicate that Z is false.  Such a result would affect Source X's reliability rating negatively.  Examples of very reliable sources include a dictionary and an encyclopedia.  An example of a potentially very unreliable source includes a biased, opinion web log that fabricates stories.  In some embodiments, an impartial group or organization rates the sources, or any other method of rating the sources is used.  In some embodiments, sources are reviewed by an agency (e.g. an independent rating agency) to obtain a reliability rating.  In some embodiments, a combination of user ratings, computer ratings and/or other ratings is implemented, Myslinski ¶83).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Myslinski’s method of validating and fact checking in Smullen and Sterne’s system to improve the system and method with reasonable expectation that this would result in a review management system that could retrieve and analyze review data in order to identify fraudulent or even misleading reviews.  
The motivation being that that there is a need for a fact checking system will provide users with vastly increased knowledge, limit the dissemination of misleading or incorrect information, provide increased revenue streams for content providers, increase advertising opportunities, and support many other advantages (Myslinski ¶7).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B WHITAKER whose telephone number is (571)270-7563.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629